Name: Commission Regulation (EC) No 1946/98 of 14 September 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 EN Official Journal of the European Communities 15. 9. 98L 253/4 COMMISSION REGULATION (EC) No 1946/98 of 14 September 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 15 September 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 September 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities15. 9. 98 L 253/5 ANNEX to the Commission Regulation of 14 September 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 060 43,1 064 73,6 999 58,3 0707 00 05 052 55,8 999 55,8 0709 90 70 052 97,6 999 97,6 0805 30 10 388 77,6 524 74,1 528 69,2 999 73,6 0806 10 10 052 85,6 064 55,0 400 156,1 999 98,9 0808 10 20, 0808 10 50, 0808 10 90 388 52,0 400 59,0 508 42,5 512 88,3 524 34,3 528 86,5 800 199,9 804 67,4 999 78,7 0808 20 50 052 87,3 064 59,8 388 90,5 528 81,6 999 79,8 0809 30 10, 0809 30 90 052 92,6 999 92,6 0809 40 05 052 55,3 060 41,8 064 59,7 066 68,5 068 50,8 093 70,4 400 86,6 624 180,7 999 76,7 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.